Title: Lease of Mount Vernon, 17 December 1754
From: Washington, George,Lee, George,Lee, Ann
To: 

 

[17 December 1754]

This Indenture made this seventeenth day of December in the year of our Lord God One thousand Seven Hundred & fifty four Between George Lee of the County of westmorland and Colony of Virginia Gentleman and Ann his wife of the one part and George Washington of the County of King George and Colony aforesaid Gentleman of the other part Witnesseth that the said George Lee and Ann his wife for and in Consideration of the Rents and Covenants hereinafter Expressed and Reserved hath Demised set and to Farm Let and by these presents for themselves their Heirs Executors administrators and Assigns doth Demise set & to Farm Let unto the said George Washington his heirs and Assigns all them two messuages Tenements or parcels of Land the one scituate one Little Hunting Creek the other on Doeg Creek in the County of fairfax whereof Lawrence Washington Late of the County of Fairfax Esqr died Siezed and Possesd and Whereof the said Ann Lee Late the Widdow & Relict of the said Lawrence Washington Esqr. is Tenant for Life in Virtue of the Last will and Testament of the said Lawrence also one Water Grist Mill on part of the said Lands and Tenements Erected Together with the following Negroe slaves Viz: Nan. James Dula Grace Dublin Harry Roger Phillis Kate Ceasar Charles Farrow Doll Sue: George Lydia Murreah & Glasgow To Have and to hold the said two Tracts of Land Water Grist Mill with all and Singular the Appurtenancies thereunto Belonging Together with the said negroe slaves unto the said George Washington his heirs and Assigns and to his and their own proper use and Behoof from the day of the date of these presents for and during the Natural Life of her the said Ann Lee Yielding and Paying yearly and Every year during the said Term unto the said George Lee his Certain Attorney Heirs Executors administrators or Assigns on the Twenty fifth day of December the sum or Quantity of Fifteen thousand pounds of Tobacco in fifteen Hogsheads to be Delivered out—at one or some of the Warehouses in the County of Fairfax or as much Current money of Virginia in Lieu thereof as will be Equal there to at twelve shillings and six pence Current money for Every Hundred Weight of Tobacco at the Election of the

said George Washington his Heirs or Assigns (the first rent to grow due on the twenty fifth day of December in the year one thousand Seven Hundred & Fifty five).
But if it should so happen that any of the above Negroe slaves should Die during the said Term hereby granted then and in that Case the said yearly rent of Fifteen thousand shall not be all paid but the following Deduction therefrom shall be made Viz. for Every Labouring Negroe man slave so Dying a Deduction of one thousand pounds of Tobacco shall be made (Except the Negroe man named Ceasar and for him only five Hundred pounds of Tobacco) and for Every negroe woman Slave so Dying the sum of Eight hundred pounds of tobacco and so on as often as any of the said Slaves shall Die And the said George Lee and Ann his wife for themselves their Heirs Executors & Assigns doth Covinant promise and Agree to & with the said George Washington his Heirs Executors Administrators and Assigns that under the rents and Covenants above Expressed and Comprized it shall & may be Lawfull to and for the said George Washington his heirs & Assigns into the said Demised premises with the Appurtenancies to Enter Possession of the said Slaves to take and during the Natural Life of the said Ann Lee the same To have hold use Occupie Possess and Enjoy without the Let suite Trouble molestation Interruption Eviction or Denial of them the said George Lee and Ann his wife their or Either of their Heirs Executors administrators or assigns And further: the said George Washington for himself his heirs Executors administrators and Assigns doth Covenant promise and grant to and with the said George Lee and Ann his wife their Heirs Executors administrators and Assigns that he the said George Washington the aforesaid Annual Rent unto the said George Lee and Ann his wife their Certain Attorney Heirs Executors &c. During the said Term and on the days and times above Expressed will well and Truly Content & pay And Lastly the said George Washington for himself his Heirs &c. doth Covenant & grant to and with the said George Lee And Ann his wife that In Case the said Yearly rent should be Behind and unpaid for the space of five Months—After the sames Becomes due at any time: and there should not be found upon the said Demised premises Sufficient to Levie the same by Distress that then it Shall & may be Lawfull for the said George & Ann his

wife during the Life of the said Ann into the said Demised premises again to re:enter the said Slaves into their possession to re:take and the same to hold as if this Lease had never been made In Testimony whereof as well the said George Lee & Ann his wife as the said George Washington hath hereunto set their hands & seals the day and year first above Written
George Lee
Ann Lee
Go: Washington
Memorandum, The Eleniation above of Delivering out of one or sum of the Warehouses in the County of Fairfax, the Quantity of Tobacco aforesaid is Just [.] Sealed and Delivered In the presence of W: Fairfax John Dalton Denis McCarty At a Court held for the County of Fairfax 17. December 1754
George Lee Gent. and Ann his Wife (she being first privately Examined & thereto consenting) and George Washington Gent. acknowledged this Lease which is thereupon admitted to record
Test
P. Wagener Clk
